 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDHarry R. Pickett and Eva M.Pickett d/b/a F & JWire Products Co.andChauffeurs,Salesdrivers,Warehousemen&Helpers,LocalNo.572,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 21-CA-7850February 6, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIACo., herein called Respondent.The complaint was issuedon January 31, 1968, on a charge filed December4, 1967,and alleges that Respondent has refused to bargain ingood faith with the Union and thereby violated Section8(a)(5) of the NationalLaborRelations Act, herein calledthe Act.A brief has been filed by the General Counsel and ithas been carefully considered.'Upon the entire record andmy observation of the witnesses,Iherebymake thefollowing:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTOn October 23, 1968, Trial Examiner James R.Webster issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitceaseand desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He also found that theRespondent had not engaged in the other unfairlabor practices alleged in the complaint. Thereafter,theGeneral Counsel filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this proceeding, and herebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Harry R. Pickett andEva M. Pickett d/b/a F & J Wire Products Co.,Long Beach, California, their agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case, with allparties represented, was heard in Los Angeles, California,on April 15 and 16, May 14, and August 28, 1968, upon acomplaint of the General Counsel and answer of Harry RPickett and Eva M. Pickett dba F & J Wire ProductsRespondent is owned by Harry R. Pickett and his wife,EvaM. Pickett, and is engaged in the business ofmanufacturing wire products. During the calendar year1967,Respondent sold and shipped products valued inexcess of $50,000 to customers located within the State ofCalifornia and each of said customers sold and shippedproducts valued in excess of $50,000 directly to customerslocated outside the State of California.Respondent is an employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDChauffeurs,Salesdrivers,Warehousemen and Helpers,Local No. 572,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,herein called the Union,is a labor organization within themeaning of Section 2(5) of the Act.III.ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe principal issues in'this case are (1) whether or notRespondent agreed to the terms and conditions of acollective-bargaining agreement and then repudiated it,and/or (2) whether or not Respondent bargained in badfaith by offering new contract proposals containing moreonerous terms than previously offered.B. Statementof FactsOn October 27, 1967, the Regional Director for Region21 of the Board approved a settlement agreement in Case21-CA-7763 between Respondent and the Union wherebyRespondent agreed to recognize and bargain with theUnion as the exclusive bargaining representative of allproduction and maintenance employees of Respondent,excludingofficeclericalemployees,guards,andsupervisors as defined in the Act.Although theGeneralCounselofferedno directevidence that the Union has at any time represented amajorityofRespondent's employees and although asettlement of a case is not an admission or proof of facts,nevertheless, there is a presumption of regularity in theexecution of the agreement, as it would have been illegalfor Respondent to extend recognition to a union that didnotrepresentamajorityof its employees in an'Counsel for General Counsel filed motion to correct transcript onSeptember 26, 1968. No opposition has been filed. The motion has beenduly considered and is granted.174 NLRB No. 59 F & J WIRE PRODUCTS CO.appropriate bargaining unit. Furthermore, at no timeduring negotiations did Respondent raise a question as totheUnion'smajority status nor has it offered anyevidence, to refute the presumption of regularity of thesettlement agreement.2Respondent designated attorneyMelvin Harris as itsagent for the purposes of collective bargaining with theUnion. Attorney Harris met with Union RepresentativeNeal Shores on October 30, November 8, 13, and 20,1967,incontractnegotiations.Theymet with theunderstanding that any agreements reached by them weresubject to the approval of the Respondent and of theemployees.At the meeting of October 30, the Unionpresented its contract proposal. Harris discussed this withthePicketts,and on the basis of that discussion heprepared a counterproposal, which was shown to thePicketts prior to his meeting with Shores on November 8.The meeting of November 8 lasted approximately 7 1/2hours,and following this meeting Harris prepared aresumeof the meeting to clarify what had beenaccomplished and to show areas of tentative agreement.He then prepared a document that he used as a worksheetfor his discussion with Shores at their next meeting onNovember 13Harris testified that he did not knowwhether this document was submitted to the Picketts, buthe did have some meetings and telephone conversationswith them between November 8 and 13.Following themeetingofNovember 13,Harrisprepared a proposed agreement "as promulgated duringout negotiation conference of 11-13-67," and forwarded acopy of it to Shores by letter dated November 16, 1967,wherein he informed Shores,Iam forwarding a copy to my clients and havearranged to go over the entire contract with them onFriday, November 17, 1967. If both my clients and theemployees approve it as now constituted, we should beable to finalize the entire matter sometime next week. Itlooks like a very good Agreement, and I have soinformed my clients, but I do not know how he is goingto react to the "Union Shop Clause" or the "Healthand Welfare Clause."Harrismet with the Picketts and went over thisproposed contract, but they did not approve of certainprovisions, and judging from the notes that Harris madein the margin of a copy of the proposal, they wantednumerous changesmade in the agreement. Harrisinformed Shores that the Picketts were not happy with theagreement and would not sign it. He met again withShores on November 20, and following this meeting, heprepared a draft of a contract representing the results ofthismeeting, but Harris was unable to obtain the Union'sagreement to some of the changes that the Picketts hadwanted, one of which was a deletion of a union shopclause.However,Harris delivered and left withMr.Pickett a copy of this proposed contract.Harris had indicated to Shores that he would try tohave the matter completed by November 28, and when hehad not heard from the Picketts by November 27, hecalledPickett regarding the contract. Pickett had beentiedup at the plant and had not spent much timereviewing the proposal; however, he went to Harris' officewith the contract.He told Harris that he did notunderstand the contract thoroughly, but Harris urged himto sign it. According to Harris, Pickett appeared to beagitated and not to be concentrating on his explanations'N.L R.B v. Local 3, 1 BE W,(C A. 2) 362 F 2d 232, 235;CrownDrug Co.,136 NLRB 865, 869;ShamrockDavy, Inc.,124 NLRB 494.341of the contract. Finally, Pickett signed the draft, butstated to Harris that he was not certain in his mind aboutitand wanted to take it home and digest it morecompletely and discuss it with his wife. Harris, whotestified that he had been putting on a little pressure to tryto get the contract matter cleared up, concurred thatPickett should take the contract home, discuss it with hiswife, and obtain her signature.Several hours later Pickett brought the contract back toHarriswith his signature scratched out and informedHarris that the contract was not acceptable. Harris thenhad a meeting with the Picketts and drafted anothercontract proposal in which he incorporated changes thatthey wanted.When he discussed this withthem,he foundthat there were still some areas of misunderstanding anddisagreement.He redrafted the contract to reflect theadditional changes they desired. After inserting a fewcorrections or changes that Harris' secretary had failed tomake, both Mr. and Mrs. Pickett signed a copy of thecontract.On November 28, 1967, Harris delivered the signedcontract to Union Representative Shores and informedhim that the signed document was not identical to theagreementpromulgatedby them during their lastconference and contained several changes which he hopedwould meet with Shores' approval and that Shores wouldsubmit it to his members for their vote. Following thiscommunication to the Union, Respondent and Harrisreceived no further word from the Union on the matter ofthe contract proposal or contract negotiations.C. ConclusionsThe General Counsel contends that Respondent hasbargained in bad faith (1) by signing and then repudiatinga collective-bargaining agreement, and (2) by substitutingin its last contract proposal terms that were more onerousthan those previously offered.Shores and Harris negotiated with theunderstandingthat any agreement they might reach was subject to theapproval of the Picketts and of the employees. Mr.Pickett signed the agreement on November 27 at theinsistenceofHarris although he had not digested itcompletely and was not certain as to his agreement withits terms. Although he had authority to sign anagreementon behalf of and to bind Respondent, he wanted to goover the contract with his wife who was a part owner ofthe business.Harris suggested that he do so and obtainher signature.Within a few hours Pickett scratchedthrough his signature and notified Harris that the contractwas not acceptable.Harris then immediately met with the Picketts anddrafted a new contract which contained several deletionsand other more onerous terms that had not previouslybeenproposedbyRespondent.Respondent'sinitialproposal submitted on November 8 contained a provisionguaranteeing a 40-hour workweek, and this proposalremained in Respondent's subsequent proposalsuntil itsdeletion from its last proposal of November 27. Also,Respondent's initial proposal and subsequent proposals,until deleted in the November 27 proposal, contained aprovision for an extension of the contract to new branchesand locations of Respondent, and a provision for acontribution by Respondent of the sum of $2.60 permonth per employee to the Union's health and welfaretrust fund for prescription drugs. In its November 27proposal,Respondent added the followingmore onerousterms: To be eligible for a vacation or a pro rata vacation 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDan employee was required to be on Respondent'sactivepayroll on his anniversary date of employment;vacationswere required to be taken within the calendar years thatsaid vacations become':due; in order for an employee to beentitledtoholidaypaywhere he has been absentimmediatelypreceding or immediately following theholiday,hisabsence has to be excused in, writing ' byRespondent.In Respondent's initial proposal the term ofthe contract was left blank;in the subsequent drafts theterm was 1 year; in the November 27 proposal the termwas changed to 3 years without reopening. Afterbargaining the Union down on the wage rate for shoputility craftsmen(after 90 days)from its initial proposalto $1.90 onNovember20, Respondent further reduced therate in its November 27 draft to $1.85.From the sequence and turn of events,it is apparentthat the Picketts were not giving the time and attention totheir collective-bargaining responsibilities that would makeiteffective or that would manifest any real desire or intentto reach a mutually acceptable agreement.Before andafter each contract conference Harris discussed contractterms and proposals with one or both of the Picketts.Although he was not experienced.in the negotiation oflabor agreements,he negotiated in good faith, madeconcessions and obtained concessions,and sought to arriveat contract terms that the Union would agree to and hehoped would be agreeable to the Picketts.He urged Mr.Pickett to sign the draft resulting from his negotiations ofNovember 20, which contained a provision for a unionshop but deleted the Union's proposal for contributions toits fund for death,medical and hospital benefits. Then, onNovember 27, when negotiations were expected to beconsummated,the Picketts made significant withdrawalsand changes which, if they were to, be made,certainlyshouldhavebeenbrought out in earlier stages ofnegotiations.Ifind that by this last minute"negotiationinreverse"and by the Picketts'failureeithertoparticipate directly in negotiations or to maintain a closercontactwith the course of negotiations and to providetheirnegotiatorwithmore complete instructions andknowledge of their desires, Respondent has engaged inconduct that is disruptive and in derogation of thecollective-bargaining process and constitutes a failure tobargain in good faith.The General Counsel also urges that a contract wasexecuted when Mr. Pickett signed the draft submitted tohim by Harris following the negotiations of November 20,but I find that when Pickett placed his signature on thedraft, he had not fully reviewed and agreed to its terms.When he reviewed it, his signature was quickly scratchedthrough. I cannot find that there has been a meeting oftheminds of the parties to the terms and provisions of acollective-bargaining agreement.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThose activities of Respondent, set forth in section III,above,foundtoconstituteunfairlaborpractices,occurring in connection with its business operations as setforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes,burdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees employedby Respondent excluding office clerical employees, guards,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.At all times' material herein the Union has been therepresentative for the purposes of collective bargaining ofthe employees of the Respondent in the unit described inparagraph 3.5.Since October 30, 1967, Respondent has refused tobargain collectivelywith the Union as the exclusivebargainingrepresentativeof the employees in theabove-described appropriate unit, and has thereby engagedin an unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in a certainunfair labor practice, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionwhich I find necessary to remedy and to remove theeffects of the unfair labor practice and to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record herein andpursuant to Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDED ORDERHarry R. Pickett and Eva M. Pickett d/b/a F & JWire Products Co., its officers, agents; successors, andassigns, shall-1.Cease and desist from:(a)Refusing to bargain collectively with Chauffeurs,Salesdrivers,Warehousemen & Helpers, Local No. 572,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America as the exclusiverepresentativeofitsemployeesinthefollowingappropriate unit:All production and maintenance employees employedbyRespondent excluding office clerical employees,guards, and supervisors as defined in the Act.(b) In any like or related manner interfeiing with,restraining, or coercing its employees in the exercise of.rights guaranteed in Section 7 of the Act2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act.(a)Upon request, bargain collectively with the Unionas the exclusive bargaining representative of its employeesin the aforesaid bargaining unit with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment, and if an undersl anding isreached, embody such understanding in a written andsigned agreement.(b) Post at its Long Beach, California facility, copies ofthe attached notice marked "Appendix."' Copies of said'in the event that this Recommended Order is adopted by the Board, the F & J WIRE PRODUCTS CO.343notice, on forms to be provided by the Regional Directorfor Region 21 of the Board, shall, after being duly signedby an authorized representative of Respondent, be postedimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter in conspicuous placesincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 21, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewithwords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals enforcing an Order"shall be substituted for the words"a Decisionand Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify theRegional Director forRegion 21, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith."employees that:WE WILL NOT refuse to bargain collectively withChauffeurs,Salesdrivers,Warehousemen & Helpers,LocalNo572,InternationalBrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmericaastheexclusiverepresentativeofourproduction and maintenance employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed in Section 7 of the National LaborRelations Act.WE WILL, upon request, bargain collectively with theabove-namedUnion,and if an understanding isreached, embody such understanding in a written andsigned agreement.DatedByAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ourHARRY R. PICKETT ANDEVA M. PICKETT d/b/aF&JWIREPRODUCTS CO.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 849 SouthBroadway,LosAngeles,California 90014,Telephone688-5229.